Earl Warren: Number 20, Walter C. Brulotte et al., Petitioners, versus Thys Company. Mr. Irons.
Edward S. Irons: May it please the Court. This is an action for an accounting for royalties due under a patent license agreement. The license agreement was not for a single patent but rather for a package or group of patents many of which expired during the license term. The action was brought to collect the royalties for the continuing right to use machines covered by the expired patents, none of the other patents in the package being incorporated into the machines. The Supreme Court of the State of Washington held as a matter of law that parties might contract to pay post-expiration royalties and that there was no legal or equitable reason why they should not do so. The issue basically for consideration therefore is whether that holding by the Supreme Court of the State of Washington was correct. The position of the petitioners is that it is incorrect for two basic reasons. The first reason is that the primary premise upon which the patents laws are based is the constitutional one that the patent shall be for a limited term. Underlying this concept is the further consideration that the patent is granted on condition that when it expires the invention shall be available to the free use of the public and that the patentee is foreclosed from compromising in any way the dedication which was the condition on which he got the grant in the first place. It therefore follows that any attempt to compromise that dedication by the collection of royalties by private contract after expiration is of course contrary and in violation of the primary bargain with the people which the patents represents. And it is that primary bargain with the people requiring the dedication as a matter of law and as a matter of constitutional principle which must control over any private contract which seeks a different result. The second and I believe equally important reason why the decision of the Supreme Court of Washington was wrong is because as has been repeatedly recognized, the subject matter, the invention of a patent which has expired is indeed dedicated, it is unpatented. And so therefore, a private contract which extends the right to collect royalties to that unpatented subject matter is on its face an extension of the monopoly to unpatented materials and derogation not only of the principles of the patent laws but of the principles in antitrust laws as they had been applied in analogous situations. Now, these concepts actually it seems --
Speaker: (Inaudible)
Edward S. Irons: Well, the facts Your Honor is this, as I said these licenses are for package of patents. On the face of the license, Your Honor, there are 12 patents.
Speaker: (Inaudible) for other patents?
Edward S. Irons: Other patents pending, that's right. Now the Court --
Speaker: (Inaudible)
Edward S. Irons: Yes, that is true.
Speaker: That isn't used in the machine?
Edward S. Irons: It isn't used in the machine. It never was used in the machine and all the patents that are used in the machine have expired.
Speaker: (Inaudible)
Edward S. Irons: None of them are used. They have ever been used in the machines.
Speaker: How many (Inaudible)?
Edward S. Irons: Subject to correction Your Honor, I think three or four.
Speaker: (Inaudible)
Edward S. Irons: Well, the record doesn't support seven. That's why I said three or four. I don't mean to battle with the respondent on the fact point. I can see three or four unexpired pending patents there within.
Speaker: (Inaudible)
Edward S. Irons: Actually, there were only seven actually used. They have all expired. They expired long before the end of the contract term. That is why the court below found that the real consideration for the continued payment of the royalties had to be for the expired patents. The unexpired ones were never used. I -- I'm going to come to that point in just a little bit more detailed because it is a rather important one and I think perhaps we might as well meet it right now. This situation Your Honor is characteristic of so-called package or fee licensing which is widespread in the industry. This is not a -- an isolated for a unique situation. It is conventional in the industry for an owner -- of the owner of a basic patent which will expire in a stated time, to license it in a package with either unexpired patents or with the trademark or with know-how or with some form of right which exist in perpetuity. Now, the appeal of the original package normally is the basic patent or patents. The ex -- the royalties continue however undiminished throughout the term of these agreements and long after the basic patents expire.
Speaker: (Inaudible)
Edward S. Irons: I would say normally that is not necessarily so. It's usually based on the gross business to the licensee whether or not there is a use. Although in some cases, it is based on use.
Speaker: In this case, it was quite (Inaudible)?
Edward S. Irons: In this case, it was based on use. Yes, Your Honor.
Speaker: (Inaudible)
Edward S. Irons: Yes, Your Honor. I will certainly do that. I want to finish my comments that I was making on these package licenses and essentially it is this. A patent owner has a basic patent or patents which are needed. These are the appeal to sell the license. He does not license them alone. He licensed them -- licenses them in a package with other patents pending with know-how with trademarks which may exist in perpetuity. Now, it is self-evident that the appeal, the reason for the agreement to pay the royalty in the first place was the need for the basic patents. But the terms of these agreements extend long after the basic patents expired. And the royalties continue undiminished on the pretext that there are still some considerations in the form of some patent maybe not even thought off when the agreement was signed but it went to patents which might be pending or trademarks or know-how or some other form of right which may exist in perpetuity. I think it is a simple matter of logic that however much of that consideration was allocable to the basic patents at the beginning, continuous to be paid, there's no provision in these agreements for a reallocation. And certainly, any such arrangement necessarily results in a perpetuation of the tribute paid for the right to use the expired inventions. These are contractual arrangements by which the consequences of the dedication which is the condition on which the patent is granted in the first place are obviated and avoided. These are standard business practices in the sense that there are great many licenses of this type. My position is that -- as this Court has emphasized in a somewhat different context, each patent must stand on its own feet. The person who wishes to acquire a license under the patent must be free to deal with it on its own merit. It must not borrow quality from some other patent by any means, because if it does, this enlarges the monopoly of the patent from which it borrows quality. Manifestly, that's what happened in our case at the bar. There were presumably seven patents that were needed and that's why, the licenses were taken in the first place. The licenses however extended for years after those expired. The Court below found that the others were mere surplus and the parties gave no consideration to those as a part of the package and insofar as the basis for consideration was concerned.And so it recognized that the license did require post-expiration royalties. It expressly held that it did and the obligation to pay them was enforced. Now to specifically answer your question, there was a provision in these agreements in Paragraph 7 which the licensor put in there in anticipation of this very circumstance and it said that the royalty shall continue with an undiminished rate throughout the term regardless of the expiration of any patents. On these particular agreements before the Court, it's not a matter of argument. It's a matter of the actual provisions in the agreement itself. The same principles apply in a more general situation in which I have addressed myself. I want -- now to comment very briefly on another argument which the respondent has made and I think the brief comment is all that would be necessary. It is argued by the respondent that this maybe that they are post-expiration royalties. But these were voluntarily agreed to and they were not coerced and since they were voluntary agreed to it, there's nothing wrong with it. The position of the petitioner is that this is clearly wrong. The constitution in these patent statutes permit patents only for limited terms. This Court repeatedly has held that when the patent expires, the monopoly seizes to exist. That no part of it can be recaptured by any means and that no private contract can extend the monopoly. And so I say, it's just as illegal to extend that monopoly by a so-called voluntary private agreement as it is by any other kind. And it is therefore, not material in the context of collecting post-expiration royalties. The -- whether or not the agreement was coerced ab initio.
Speaker: (Inaudible)
Edward S. Irons: Well, I don't think it's irrelevant as Your Honor recognized. It is not a case and let's look at the distinction --
Speaker: (Inaudible)
Edward S. Irons: But in this sense Your Honor, the payment was -- in that case, with the right to use the machine during the term of the patent. It simply was the payment which was extended and as a matter of let's say economics, there was no payment for the right to use after the patent expired. In these cases, package license agreements are obviously his and that I say is the difference. I say you cannot charge a royalty for the right to use the invention of an expired patent. If you agree in advance that this patent was going to expire on a day certain and I want to use it until it does and I'll pay you $10,000 but I want to -- financially in a situation where I want to spread that predetermined payment over a period of years, I say, there's nothing wrong with that. But I say again, that is not this case. Now, Your Honor asked me in what way these agreements restricted the alienation of the machines I believe. These agreements which are before the Court have an expressed provision in them that the machines which were involved shall not be encumbered in any way and that the agreement shall not be assigned or transferred in any way by the licensees. The result was that when the --
Speaker: (Inaudible)
Edward S. Irons: Yes. But he did not permit the transfer unless the subsequent purchaser agreed to the same terms and conditions including the post-expiration royalty payments and he there -- therefore guaranteed to himself the post-expiration royalty payments.
Speaker: (Inaudible)
Edward S. Irons: That's right. But --
Speaker: You cannot move that if you are (Inaudible)?
Edward S. Irons: Well, I think the alienability of these machines, it was sharply restricted and competition in them was restricted because it was necessary for anyone who wanted to sell them to go out and find someone else who would accept the same deal and this is unique. I don't know of any other circumstances where in -- an item of tangible property has been sold under any such restraint. You see Your Honor what happened is, this respondent did not sell the total machine. He sold what he called naked title to it, but pointedly quote, “without the right to use”. So whoever purchase this for 3000 odd dollars add machine he couldn't use. And to use it, he had to take this patent license including the post-expiration royalty provisions of it. And to sell it, he not only had to find the purchaser but he -- they had to find a purchaser who would also take the patent license. Now, it is unique. This is an effort to avoid the normal consequence of the sale of the patented device, and a license arises as a matter of law when a patented device is sold usually. It -- to use the shorthand expression, extinguishes the monopoly and the machine is free of the patent after it is sold. That law was avoided in this case by the sale of the title only, without the right to use and the requirement that you get the right to use, you must take this license which extended the monopoly of the patent. I have, I think treated the basic arguments which are advanced by the respondent, namely the voluntary matter and the matter of the royalties being justified as consideration for unexpired patents. I want to conclude by pointing out that this Court in every context in which it has appeared has recognized that the dedication of a patent is absolute and cannot be compromised. It happened early in the Law of Double Patenting which precludes a second patent for the same invention on exactly these grounds in the Singer and Kellogg cases. It was held that when a patent expired, the public right to use the invention including the very form on which it was produced under the patent passed to the public, together with the right to use the name. Singer in one case, (Inaudible) in the other so that the right would not be qualified. In Scott Paper Company, it was held that a doctrine of estoppel arising under common law contract which would normally have prevented the assignor from challenging the validity of the signed patent did not operate because if it were permitted to operate, the primary public right would be compromised, and of course the later cases are Sears and Comco which were decided in February of this year I believe, once they held that a state could not grant patents of its own or otherwise operating in such a way to compromise the paramount public right in the subject matter of a patent which had expired or in that case had been invalidated. Also, as I have said obviously under these decisions that which was once patented but it is no more is unqualifiedly in the public domain, a contract which extends the monopoly to that material clashes head on with the doctrine that the antitrust laws forbid, the extension of the patent monopoly by contract to unpatented materials. Thank you.
Speaker: (Inaudible)
Edward S. Irons: Well, pointedly Your Honor, the contract was for an original term perhaps significantly for 17 years which is the same term as the patent term. Well, the patents were no issue on the same time it just -- perhaps is coincidental. The first agreements were entered into in the early 40's. At the very beginning, all of those agreements extended to a time subsequent to the expiration of any patent then issued and certainly, passed the expiration of any patent then used in the machines. On the face of it, because of Paragraph 7 which provides that the royalty shall continue undiminished regardless of the expiration of the patents. The contracting terms required payment of royalties after expiration for the right to use the inventions of the expired patents, the expired ones being the only ones ever used in the machine. When it -- after they expire, this obligation as private contractual obligation to pay royalties for the right to use the subject matter of an expired patent is in violation of the fundamental principle that it patent this for a limited term, and that when it expires, the inventions is dedicated. Have I answered you at all?
Speaker: (Inaudible)
Edward S. Irons: Oh, if he had built the machine himself, he's still would have had to pay royalties.
Speaker: (Inaudible)
Edward S. Irons: And he had to pay royalties whether he used the machine or any machine or not. And he had to pay royalties that based on the extent of the use of a portable hop-picking machine, so it's the specific one so, but in any event, a minimum royalty even if he junked his machine and he couldn't cancel. He has no right to cancel during the term. The court below expressly held that so he would have accomplished nothing by building his own machine. He will still under this royalty obligation at least just to the minimum which was substantial in the economics I believe of the hop farmers. It was $500 a year. There were 200 of these contracts, 200 contracts at $500 a year is a substantial amount of money.
Speaker: (Inaudible)
Edward S. Irons: Well, that I think is based on the -- on an answer given by the respondents on trial record. The only fact I can answer Mr. Justice White is the royalty apparently was reduced from $5 to $3.33.B But there's nothing in the record that supports as far as I can tell this choice except this one answer of the respondent Thys and I really -- what --
Speaker: (Inaudible)
Edward S. Irons: Well, if Mr. Thys had arranged --
Speaker: (Inaudible)
Edward S. Irons: Well, I'll answer quite -- of course any questions. Let me make my point this way. I don't think the terms or the length of the terms is important if to any extent it goes beyond the expiration of the patent and requires the payment of royalties for the right to use a patent which has expired. Now, if Mr. Thys meant by that that he would have limited his agreements so that no royalties became due for the right to use patents after the expired, then of course there's no problem. But a mere shortening of term doesn't necessarily mean that it's coincident with the expiration of the patents.
Speaker: (Inaudible)
Edward S. Irons: Well, this is the -- Mr. Justice Goldberg's question and it make it down pretty much to matter of form that I think its in a very important matter. If you agree that the price, the fair value for the right to use your patent for 10 years, let say its $10,000 and the royalty is charged only for the right to use it during those 10 years, I do not contend that there's anything wrong with that even though, as a matter of economics you say, “Alright, I will let you pay it over 20.” But if you contract and say, “I will let you use my patent. I will charge you a royalty for the right to use it for a period of 10 years after it expires." To get to the $10,000 you have extended the monopoly and this is particularly aggravated when the royalty is based on the extent of use because we get into use after expiration as the royalty based.
Speaker: (Inaudible)
Edward S. Irons: You mean the right to use them?
Byron R. White: (Inaudible)
Edward S. Irons: Your Honor, I'd like to treat Hazeltine specifically this way. All Hazeltine held and the statement in Hazeltine is clear was that it was not per se illegal to base royalties on the total volume of the licensees sales. The next preceding paragraph made it clear that what was being spoken off there was existing patents. I read existing to mean unexpired patents.
Byron R. White: I agree with (Inaudible)?
Edward S. Irons: Was not decided in Hazeltine. My point Your Honor is --
Byron R. White: The use -- the use is not (Inaudible).
Edward S. Irons: The use are not lust and I agree, you can --
Byron R. White: (Inaudible)
Edward S. Irons: Yes. Let's look at it in another context if I may please. At the beginning there were -- let say 12 patents. Seven were used, some were not used. The royalty rate was fixed at that time at $5 per bale plus $500 a year, minimum royalty. This royalty was for package. Obviously, and as the court below I think found, the primary consideration for that royalty was for the patents that were used. It had to be, because there weren't any others used. The court below said there was no interests in the ones that there were not used. Now, they expired. Nobody ever used them. At the beginning, these $5 a bale and $500 a year minimum was in part allocable certainly, if not entirely to the patents which were used after they expire. You have to make a reallocation of this royalty and say, “Now, we're going to pay the same amount of money for patents we don't need.” This was never contemplated in the minds of the parties. They didn't pay anything and had no intention of paying anything for the right to use these patents they didn't need. But more particularly, in the context of package licenses when this Court has considered it particularly in paramount in laws, it is repeated again and again. Each patent must stand on its own feet. You must not borrow quality one from the other. You must be able to deal with them individually in the market place. Certainly, these patents that were needed barred quality from the ones that were -- or it wouldn't be paying for them years after the ones that were needed expired.
Byron R. White: (Inaudible)
Edward S. Irons: I don't think Hazeltine is relevant to this situation. I don't think it decided at any issue involved in this case. I don't put it off to one side. It's an important case that has been argued by the respondent here, that the issue and the consequences of patent expiration was not decided, and the fact that the unexpired patents borrowed quality from the needed and the expired ones was not considered in that case.
Byron R. White: (Inaudible)
Edward S. Irons: Yes, sir.
Byron R. White: (Inaudible)
Edward S. Irons: I would say so, if --
Byron R. White: (Inaudible)
Edward S. Irons: Well, it's been almost universally held as I understand it Your Honor that patents which are misused are enforceable. If these patents are misused, they're part of the package. The license agreement on its face says, “It's indivisible”. The agreement on its face went it was drawn required post-expiration royalty contracts. I don't think there's any equity here which would justify a change of that rule in this case.
Speaker: (Inaudible)
Edward S. Irons: I --
Speaker: (Inaudible)
Edward S. Irons: No, I don't agree with that, you -- entirely. I realize I'm overtime, may I answer it?
Earl Warren: Yes, go right ahead.
Edward S. Irons: The point is this Your Honor. If you're dealing with an individual patent, the problem is simple. It may come very close to that as long as it's done right. But if you have a package of patents, you certainly are going to have to make provisions in that package license so that the royalties are reduced as they expire or some other provision is put into these agreements so that the paramount right and the dedicated invention is not compromised. And in the context of a package license, it is not a matter of mere draftsmanship, it is a matter of substance. Because when you continue the royalty at an undiminished rate after the patents which were -- the primary appeal expire, you certainly indulge in post-expiration royalties as to those patents. They borrow -- the unexpired ones borrow quality from the expired ones. I won't repeat myself.
Earl Warren: Mr. Hutcheson.
Elwood Hutcheson: Mr. Chief Justice, may it please Your Honors. We believe that the petitioner's position here is entirely unsound both as a matter of fact and as a matter of law. First, let me briefly clarify several important undisputed factual matters that have immaterial bearing on both of those issues. Under the expressed language of these contracts, the mid-annual minimum warranty of the $500 per machine plus the 4% sales tax was payable irrespective entirely of the standard use of the machines during any year and irrespective of whether the machines were used at all. In other words, it was about the -- for -- particularly of our concern whether the machines were used or the extent they were used the minimum royalties were payable in any event. And the judgment center appealed from here for the -- insofar as they were entered, they cover a number of years. But the judgments that were entered for the years 1957 and subsequent years of -- were only for the minimum royalty not for anything in addition to the minimum royalty. It is undisputed that these two petitioners had hired the use of the competitive larger and newer stationary machine that were owned by their neighbors or their relatives and paid for that use. The -- here, there is no monopoly in hop-picking machines. As a matter of fact, the stationery machines have come into such favor although much more expensive that since 1947, there has been a manufacture or sale of not a single new portable picking machine. On the other hand, the suggestion in the reply brief here that these portable machines had become obsolete is utterly absurd and completely contrary to the record. Fees has not interfered or attempted to interfere in any measure with the use of any of these machines or any of these patented inventions subsequent to expiration of any of the patents. We've not brought any injunction suit or anything of that kind, either as to the general public or as to the petitioners. Admittedly as to -- this is an over simplification, but as to a particular single patent, permit expires admittedly the invention becomes in the public domain and the public has a right to use it and that seems to be one of the petitioner's principle contentions here. That in some way we're interfering with that but we have not interfered with that as to the general public. We have not interfered with that as to the petitioners except merely that we're asking for the payment of certain money by the petitioners, based upon the contracts that they entered into.
Hugo L. Black: What is the mutual fact on the file?
Elwood Hutcheson: Well, the -- there were several important patents that expired at the end of the 1957 season. In other words, they were granted in 1940 I believe or 41 and expired at the end of the 1957 season.
Hugo L. Black: There's no payment made after 1952?
Elwood Hutcheson: That is correct, yes. No payments made by either petitioner after 52. Of course, there were by other purchasers but not by the two petitioners here.
Hugo L. Black: (Inaudible)
Elwood Hutcheson: Well, it varied with different contracts --
Hugo L. Black: (Inaudible) contracts here?
Elwood Hutcheson: Yes. And as to Brulotte, it expired at the end of the 1958 season and as to Charvet, it expired at the end of the 1960 season. In other words, it extended only a relatively short time after the expiration of these basic patents at the end of the 1957 season. Here, there were 12 original patents which were listed by number, and title, and by date of issue on the face of the contract, those 12 being all that had been issued up to that time. The contracts also said, other patents pending in addition to the 12, there are -- or first, one of the twelve, the last of the twelve did not expire until after the expiration of these royalty contracts. I'll refer to that again in the moment. There were three additional patents, in addition to the twelve, as to which applications were pending when these contracts were entered into upon which patent were later issued and there were four additional ones that were applied for later by fees, and upon which patents were later issued. And Thys' testimony is undisputed that these inventions covered by these various patents which expired later could have been incorporated and were suitable, and available and beneficial for incorporation in the machines as improvements and additions thereto.
Byron R. White: Mr. Hutcheson, (Inaudible)?
Elwood Hutcheson: Yes, Your Honor.
Byron R. White: (Inaudible)
Elwood Hutcheson: Very definitely. They could've utilized several of them if -- thus entirely optional with that, but yes, they were suitable and beneficial for use.
Byron R. White: (Inaudible)
Elwood Hutcheson: Well -- yes, Your Honor. Of course the manufacturer was willing to help. In other words, they could have -- these additional devices, for example, a new device for thinning crops, more thinner, eliminating the leaves and stems. These were available. They -- it wasn't surely a theoretical academic matter. They were available and whether or not the petitioners or others actually purchase and used them was entirely optional with that. But these were not dead-letter patents any of them, they were actually used by large numbers of people.
Byron R. White: Were they still (Inaudible)?
Elwood Hutcheson: Were these patents on the --
Byron R. White: You can use the -- and based on the same (Inaudible)?
Elwood Hutcheson: Yes. That is -- the contracts were all of the same general type.
William J. Brennan, Jr.: Well, this is a single contract I believe.
Elwood Hutcheson: Yes.
William J. Brennan, Jr.: That is all these patents go as --
Elwood Hutcheson: Yes.
William J. Brennan, Jr.: -- pending as well as expires (Inaudible) --
Elwood Hutcheson: That is exactly right, yes.
William J. Brennan, Jr.: And your position is that the stipulation upon (Inaudible).
Elwood Hutcheson: It is my position -- yes, Your Honor. The quid pro quo referred to by the petitioner actually was -- the contract is elementary, it should be given a -- for reason -- reasonably possible in lawful interpretation, just as a statute should be as reasonably possible construed to be constitution -- in such a matter is to be constitutional. And as I see it, the benefits that were received by the petitioners, another similarly situated, was the right which the general public did not have without being subject to infringement suit, the right to use any or all of the existing or future of these patents.
Byron R. White: (Inaudible)
Elwood Hutcheson: Your Honor, my answer to that is that it would not have been practicable where we are concern with a single machine and additions and accessories to a single machine. It would have been very impracticable to have -- had a reduction of the royalty as time went off. In other words, that if there were a large number of items used separately and independently, that might have been practicable, but it was not practicable to this kind of a situation where we were concern with a single machine and additions on accessories too.And I submit that legally it was not necessary to do so. In other words here, before the expiration of any of these patents, these parties voluntarily entered into this contract. If the farmers had had the cash to make a full payment not only of Lindleman's charge for manufacturing the machines but also the Thys' patent royalties at the time of original purchase of the machine, well good. But this patent financing arrangements was necessary from a practical standpoint.
Byron R. White: exactly
Elwood Hutcheson: Well, if I understand you correctly, I would say no. In other words, I was going to mention that. But here, it is undisputed that neither these petitioners nor anyone else ever requested a license limited to certain specific patents or payable in any different manner, in other words, payable in larger amount for shorter periods.
Byron R. White: (Inaudible)
Elwood Hutcheson: No, I think not Your Honor. I -- I'm arguing of both --
Byron R. White: (Inaudible)
Elwood Hutcheson: Yes. Yes, Your Honor. In other words, it is my belief that under the actual fact as they exist here, undisputed on this record, that the Court should not even reach this legal question as they are presented here. In other words, that is my first contention which is a factual matter based on the record of the evidence here. Secondly, it is my --
Earl Warren: We'll recess now Mr. Hutcheson.
Elwood Hutcheson: If Your Honors please, I wish to emphasize that not a single decision of this Court cited by petitioners is a patent royalty case. They are patent infringement, injunction suits or antitrust suits or something of that kind and the only one or two decisions of lower courts that they have cited are royalty cases. I'd like now to refer to the Hazeltine decision of this Court because I submit that it is conclusive. It was a royalty contract case which provided for a royalty based on a percentage of the total gross sales of the licensee including both patented articles and unpatented articles, plus secondly, a -- an annual minimum royalty not of a measly $500 as in this case, but $10,000 per year annual minimum royalty. And that this Court affirmed a summary judgment granted by the court below in favor of the plaintiff and upheld the legality of the contract and the royalty arrangements in both respects. The same defenses were made, misuse of patents, violation of antitrust law and so forth. To be sure if one of them -- and I say if the Court had discussed at greater length the specific question. But the record in that -- the question necessarily was decided even though not fully discussed, I submit, the record in the Hazeltine case shows that a large number of patents, I believe about half of them had expired and others had been invalidated. The Court there emphasized, which is true factually in this case that there was never any request of a licensee for a different kind of royalty arrangement and/or refusal to give a different kind of royalty arrangement which is absolutely the fact here that that's undisputed. Either the petitioners or anyone else ever requested anything different. And to suggest, as petitioners do, that if I may say so, this Court did not know what was doing or that there was an oversight in making a decision, I submit is utterly absurd because the issues were directly raised in each of the three courts, including this Court, and especially, in view of the dissenting opinion which expressly referred to the fact that the case involved, expired patents, and invalidated patents and the dissenting opinion in that connection citing the Scott case which is -- which petitioners principally relied -- rely on and had been decided only five years previously. So, I submit that the Hazeltine case does decide these matters and is conclusive and controlling and has been generally followed in many royalty contracts since that time. And as I read the case, the Court considers in the same category unpatented articles and articles as to which the patents had expired. Both of which would be in the public domain and which is in line with the reasoning of this Court in the recent Sears, Roebuck, the Stiffel case. So, I submit that that -- the case is conclusive. The Court there also distinguished and held inapplicable the line of cases strongly relied upon by petitioners here, the tie-in cases. Well, the Hazeltine held are that those are not applicable at all to this kind of a situation and certainly they are not applicable here because these never insisted or required that unpatented articles or materials they used in connection with these machines. And that is the essence of the tie-in cases so that they are not applicable here at all. I submit that in final essence, this is closely analogous, if I may say so, to a situation of judges or teachers or policeman's retirement pensions. They are deferred of partial compensation for benefits previously received and it seems to me that that is the situation here and certainly there is nothing immoral or against public policy about them. On these matters of public policy, the petitioners rely upon the Scott case --
Speaker: (Inaudible)
Elwood Hutcheson: Yes, Your Honor. That is -- I'm contending that were right on the facts but I'm meeting them head-on on their legal contention, if I make myself clear. And what I'm arguing now, I'm assuming arguendo as the State's Supreme Court did that their factual contention is correct. The -- what the Scott case hold is that -- and all that it holds, that was not a royalty but a patent infringement suit and it held that the plaintiff could not enjoin the use of an invention covered by a previous expired patent. There, it had been assigned by the defendant to the plaintiff and they held the defendant was not estopped to raise the defense of invalidity because it was covered by an expired patent. Well, here as I mentioned before, we have not and are not withholding from the public the use of anything. It is merely a matter of dollars and not of use, not of extension of the monopoly or anything of that kind. I submit that there's nothing against public policy at all in an extension of voluntary, neutrally convenient financing arrangement of this kind. On the contrary, it seems to me that for at least two reasons public policy requires affirmance of these judgments. First, it is well settled by decisions of this Court that in the absence of serious public injury or possibly fraud in the state or something of that kind, that public is a paramount -- public policy requires freedom of contract. While here, I submit there is no serious public injury at all in permitting recovery on contracts of this nature. Secondly, the validity and enforceability of arrangements of this nature, I submit is necessary for or certainly desirable from the standpoint of agricultural financing. Farmers like industry have to mechanize. Many of them are small, undercapitalized. If Your Honors strike down a convenient financing arrangement of this kind, it seems to me the effect would be frankly disastrous for undercapitalized smaller farmers or industries. So I submit that this is in accordance with the public policy and should be permitted.
Speaker: (Inaudible)
Elwood Hutcheson: Well, that is what the contract said. The judgments were not entered on that basis but its true, that's what the contract says.
Speaker: (Inaudible)
Elwood Hutcheson: Well, they must pay an unpaid balance of deferred compensation for the use and the benefits that they have received previously under the contract.
Speaker: (Inaudible)
Elwood Hutcheson: I would put it this way Your Honor. I contend that the -- that that is lawful and valid to do that under these circumstances where it is voluntarily entered into long before the patents expired. Secondly, in answer to the question, I would say that in any event we would be entitled to the minimum royalties which is all that we recovered in this case so that Your Honors take that view, the judgment should be affirmed in any event. The -- here, I submit there's no violation of the antitrust laws. There's no illegal price-fixing arrangement or anything of that kind. There is no monopoly because there is a very intense competition of stationary picking machines and there is no unreasonable restraint of a trade or interstate commerce. We don't restrain anybody. We don't try too. We're merely act -- asking that they pay the balance of the agreed compensation or royalties which they voluntarily agreed to pay. The great weight of authority and the better reasoning, I submit, sustains our position and Your Honors, I submit, should adhere to the Hazeltine case. The tax writers, Walker and Ellis and Corpus Juris Secundum and so forth, all definitely state the law in accordance with our position. The lower federal courts are practically unanimous to the decisions of the Third Circuit which I believe are distinguishable which I won't go into now but that is referred to into the briefs. Every state court which has considered the matter has held in accordance with this rule mainly. That -- if a contract is silent on the subject, it is automatically presumed that the royalty obligation terminates at the expiration of the patent. But if the contract expressly provides to the contrary, that is a valid and lawful provision. And that has been generally understood as the law for many years and certainly is not changed by the Scott case which did not even involved royalties at all.
Speaker: (Inaudible)
Elwood Hutcheson: Yes. That is one of my contentions, yes. I contend that as a matter of law that that would be true under these circumstances.
Speaker: But even if you're wrong with that, you (Inaudible).
Elwood Hutcheson: Yes, sir, yes. I urge the -- the facts of this case, I submit, do not present that clear cut legal question as petitioners contend. So, I am making both contentions. In other words, the matter of reduction of royalty was referred to here and it is undisputed that originally these contracts worth for $5 per bale, a few years later and before these contracts with petitioners were entered into which involved the resale of these machines, Thys voluntarily reduced it from $5 to $3.33 per bale, 200-pound bales, $3 they paid by October 15th. The $500 minimum royalty remained in the same and Thys testified and it's undisputed that at time, he had two alternatives. He could have reduced the royalty period and if he had, he might have avoided this question but it was considered for the best interest of the farmers instead of reducing the royalty period, to reduce the royalty rate and let it continue for the same period as before. Not extending the period but remained -- the period remained in the same by reducing the royalty rate. The advantage to the farmer has been that out of the economies of the machine picking operation they could pay the royalties and that it was to their advantage to have longer time to do so.No interest being charged. And thereby the amount that they would pay each year would be less which was certainly for their benefit and it is undisputed that that perhaps it did actually occur here. So, here there was no agreement that anyone was not to use an expired patent operation either the petitioners or anyone else. We have merely an agreement to pay money in a manner and on a basis that was not an excessive financial burden on the hop farmers. And these contracts were voluntarily entered into long before any of these patents expired and I submit that they are not against public policy. They are lawful and valid and the judgments appealed promptly should be affirmed.
Earl Warren: Mr. Solicitor General.
Archibald Cox: Mr. Chief Justice, may it please the Court. Its with sadness that I inform the Court of the death of the Herbert Hoover, the 31st President of the United States, his services to the country both before and after as well as during his Presidency will leave a mark on history and in your -- to our benefit as well as the benefit of those abroad for a long time to come. His death, well not wholly anticipated becomes, I'm sure, is a shock to all of us. I move that the Court as mark of respect to the late President now recess.
Earl Warren: Mr. Solicitor General, and also with sadness that the Court receives from you the news of the passing of this Great American. President Hoover had a long and purposeful life. One of dedication, dedicated service to this nation and to the world, people of every race, on every continent of the earth are indebted to him for alleviating much of their suffering which resulted from the two most devastating wars in history. I am sure that they too had mourned his passing as we do. It is appropriate therefore that you Mr. Solicitor General should make this motion and the Court takes some consolation from the fact that it can in granting it pay its respect and veneration to his memory. Accordingly, the Court would transact no further business today and will stand adjourned until tomorrow.